In the Supreme Court of Georgia



                                     Decided: July 7, 2021



      S21Y1016. IN THE MATTER OF JOEL S. WADSWORTH.

      PER CURIAM.

      This disciplinary matter is before the Court on the report and

recommendation of special master Catherine H. Hicks, who

recommends that respondent Joel S. Wadsworth (State Bar No.

730000) be disbarred for his violations of multiple Georgia Rules of

Professional Conduct in conjunction with his representation of

several clients in a civil action in which they were plaintiffs.1


      1  This Court previously rejected a notice of discipline seeking
Wadsworth’s disbarment based on the same conduct at issue in this matter.
See In the Matter of Wadsworth, 307 Ga. 311, 312 (835 SE2d 632) (2019). When
the matter was initially presented to us, we were “not convinced that the
recommended sanction of disbarment [was] appropriate under the
circumstances,” especially given that “the only violation of which Wadsworth
[was] accused that would warrant disbarment [was] the violation of Rule 5.5
(a) involving his unauthorized practice of law . . . (based on his failure to pay
his Bar dues)” and “no information [was] provided regarding the extent to
which Wadsworth continued the representation of his clients after becoming
ineligible to practice.” Id. We concluded that “[a]bsent some more serious
Despite having been properly served with the Formal Complaint,

Wadsworth—a member of the Bar since 1972—did not answer or

otherwise respond, and the special master therefore found him to be

in default.

      The facts, as deemed admitted by Wadsworth’s default, show

the following. In September 2016, Wadsworth began representing

several plaintiffs in a civil case in the Superior Court of Fulton

County.     Certain defendants filed motions to dismiss and then

motions for summary judgment, but Wadsworth failed to file

responses on behalf of his clients for any of those motions; failed to

respond to reasonable discovery requests; and stopped performing

work on the case.        On September 1, 2017, Wadsworth became

ineligible to practice law for failure to pay his State Bar of Georgia



supporting allegations, disbarment would not necessarily be warranted for
such a violation” and expressed our hope that “any future filing by the Bar as
to this disciplinary matter either [would] contain additional allegations more
properly supporting the sanction the Bar now seeks or [would] propose that
some lesser sanction is sufficient to address the misconduct at issue.” Id. at
311-312. As explained more below, the Bar no longer alleges that Wadsworth
has violated Rule 5.5 (a), but does allege new violations of the Georgia Rules of
Professional Conduct in this matter.


                                       2
dues.2    But Wadsworth did not notify his clients that he was

ineligible to practice law, did not withdraw from representing them,

and remained counsel of record. On May 24, 2018, the trial court

presiding over the case granted certain defendants’ motions for

summary judgment and scheduled the case for trial. On June 18,

2018, one of the clients filed a pro se request for a continuance and

extension of time for the pre-trial order and trial, stating that

Wadsworth was not responding to her and failed to provide her with

documents and information to prepare for trial. Wadsworth’s other




      2 Although the notice of discipline in this matter alleged that Wadsworth
violated Rule 5.5 (a) (unauthorized practice of law), the formal complaint does
not allege a Rule 5.5 (a) violation. However, the formal complaint states that
Wadsworth “did not withdraw from representation after he became ineligible
to practice law on September 1, 2017” and that “[t]o date, [Wadsworth] is
ineligible to practice law for failure to pay his State Bar of Georgia dues.” The
special master’s recommendation likewise included findings that Wadsworth
“remained counsel of record for plaintiffs . . . after he became ineligible to
practice law”; that he “did not withdraw from representation after he became
ineligible to practice law on September 1, 2017”; and that “[t]o date,
[Wadsworth] is ineligible to practice law for failure to pay his State Bar of
Georgia dues.” Like the special master, we do not consider Wadsworth’s failure
to pay Bar dues as a standalone aggravating factor, but we do consider it to the
extent conduct related to Wadsworth’s failure to pay Bar dues relates to a
violation of another rule of professional conduct, such as the violation of Rule
1.16 (d) at issue here.

                                       3
clients also filed pro se motions and represented themselves in the

case because of his failure to communicate with them.

      Based on those facts, the special master found that Wadsworth

had violated Rules 1.2 (a), 1.3, 1.4 (a) (3) and (4), 1.16 (d), and 3.2 of

the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d).

The maximum punishment for a violation of Rules 1.2 (a) or 1.3 is

disbarment, whereas the maximum punishment for a violation of

Rules 1.4 (a) (3) and (4), 1.16 (d), or 3.2 is a public reprimand.

      The special master considered the ABA Standards for

Imposing Lawyer Sanctions, see In the Matter of Morse, 266 Ga. 652,

653 (470 SE2d 232) (1996), and found that under these facts

disbarment is the appropriate sanction. See ABA Standard 4.41.

She found no factors in mitigation of discipline, but found in

aggravation that Wadsworth had a history of prior discipline (four

formal letters of admonition)3; had a dishonest or selfish motive; had


      3 We note that in the notice of discipline this Court rejected in 2019, the
Bar failed to set forth Wadsworth’s four prior instances of discipline. The Bar
then erroneously cited Wadsworth’s lack of prior discipline as a mitigating
factor in that case—a representation this Court relied on in rejecting the notice
of discipline in that matter. See Wadsworth, 307 Ga. at 311.
                                       4
committed multiple offenses; and had substantial experience in the

practice of law.    See ABA Standard 9.22 (a), (b), (d), and (i).

Accordingly, the special master concluded that disbarment was the

appropriate sanction and that it was consistent with prior cases

disbarring lawyers who failed to perform work, failed to

communicate with clients, and abandoned or otherwise neglected

client matters. See In the Matter of Annis, 306 Ga. 187, 187-189 (829

SE2d 346) (2019) (disbarring attorney who failed to communicate

with clients, failed to file pleadings on their behalf, and abandoned

legal matters to their detriment); In the Matter of Jennings, 305 Ga.

133, 134-135 (823 SE2d 811) (2019) (disbarring attorney for

abandoning legal matter entrusted to him by failing to respond to

discovery requests or to cooperate or provide full file to client’s new

counsel after his representation ended); In the Matter of Miller, 302

Ga. 366, 366-367 (806 SE2d 596) (2017) (disbarring attorney for

abandoning legal matter entrusted to him and failing to

communicate with client, who had to proceed pro se); In the Matter

of Lenoir, 282 Ga. 311, 311-312 (647 SE2d 572) (2007) (disbarring

                                  5
attorney for failing to file pleadings on clients’ behalf or to

adequately communicate with clients).

     Having considered the record—including the new rules

violations the Bar alleged and the special master found, as well as

the accurate accounting of Wadsworth’s disciplinary history—we

agree that disbarment is the appropriate sanction in this matter.

Accordingly, it is hereby ordered that the name of Joel S. Wadsworth

be removed from the rolls of persons authorized to practice law in

the State of Georgia. Wadsworth is reminded of his duties pursuant

to Bar Rule 4-219 (b).

     Disbarred. Nahmias, C. J., Boggs, P. J., and Peterson, Warren,
Ellington, Bethel, McMillian, and LaGrua, JJ., concur.




                                 6